This is an appeal from a conviction for selling liquor in non-prohibition territory without any license.
The recognizance is fatally defective, as has many times been held by this court. It will, therefore, be necessary to dismiss this appeal.
However, we might say that there is neither a bill of exception nor a statement of facts, and no question raised which can be reviewed in the absence of these. It would, therefore, seem useless to correct the recognizance, as the case shown by this record would necessarily be affirmed if a correct recognizance had been entered into.
The appeal is dismissed.
Dismissed.